Citation Nr: 1717857	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected status post comminuted fracture, right femur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1981 to August 1985 and from May 1986 to January 1993.

This appeal originally comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which declined to reopen the Veteran's claim of service connection based on new and material evidence.  In a January 2015 Board decision the Board reopened the Veteran's claim and remanded the matter of service connection for additional development.  This appeal has subsequently been returned to the Board by the Agency of Original Jurisdiction (AOJ) for further adjudication.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

The Board notes that a review of the April 2015 VA back examination report indicates that the Veteran reported filing and receiving Social Security Administration (SSA) benefits after injuring his back at work.  Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, on remand efforts should be made to procure these outstanding records.

Also, the Board notes that a positive etiology opinion with regard to secondary service connection has been provided by one of the Veteran's private treating physicians.  This letter dated in October 2009 and authored by Dr. D. H., indicates that the Veteran has been a patient since 1994, and a review of the record reveals that the Veteran recently submitted a release authorization for procurement of treatment records from Dr. D. H. for the time period of 1994 to 2014.  However, it appears that the AOJ made two attempts to procure these outstanding private treatment records from Dr. D. H. but did not receive a response.  Although the Veteran subsequently procured and submitted medical treatment records from Dr. D. H. from January 2005 onwards, 1994 to December 2014 treatment records are still outstanding.  Therefore, as the claims is already being remanded for other additional development, and the outstanding records may be relevant to the October 2009 etiology opinion discussed above, on remand the AOJ should make another attempt to procure any outstanding treatment records from Dr. D. H. from 1994 to 2005.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the Veteran's back claim.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  Obtain the Veteran's SSA records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3.  Make another attempt to procure the Veteran's 1994-December 2004 private treatment records from Dr. D. H.  If it is necessary to procure an updated release authorization from the Veteran to collect these records, please provide the Veteran with the appropriate release authorization form, and if he returns the requested information, attempt to obtain the records.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

4.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

5.  After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




